                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DANELLE VALENZUELA,                                 Case No. 19-cv-03862-TSH
                                   6                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7             v.

                                   8     SAN FRANCISCO SALVATION ARMY
                                         REHABILITATION, AKA THE ARC,
                                   9
                                                         Defendant.
                                  10

                                  11          On July 3, 2019, Plaintiff Danelle Valenzuela filed this civil action against San Francisco

                                  12   Salvation Army Rehabilitation, alleging discrimination on the basis of sex. As no proof of service
Northern District of California
 United States District Court




                                  13   of the summons and complaint has been filed, the Court vacated the October 3, 2019 case

                                  14   management conference and ordered Valenzuela to file a status report by October 7, 2019. ECF

                                  15   No. 7. She failed to respond. “If a defendant is not served within 90 days after the complaint is

                                  16   filed, the court – on motion or on its own after notice to the plaintiff – must dismiss the action

                                  17   without prejudice against that defendant or order that service be made within a specified time.”

                                  18   Fed. R. Civ. P. 4(m). Accordingly, the Court ORDERS Valenzuela to show cause, in writing and

                                  19   no later than October 23, 2019, why this case should not be dismissed for failure to serve within

                                  20   the time required by Rule 4(m). Notice is hereby provided that failure to file a written response

                                  21   will be deemed an admission that Valenzuela does not intend to prosecute, and the case will be

                                  22   dismissed without prejudice. Thus, it is imperative the Court receive a written response by the

                                  23   deadline above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: October 9, 2019

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
